         Case 4:16-cr-40034-TSH Document 16 Filed 06/25/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

Criminal No.
16-40034-TSH

                            UNITED STATES OF AMERICA


                                            v.


                              PHILLIP CHARLES AQUINO

                    MEMORANDUM AND ORDER OF DETENTION

                                      June 25, 2019
Hennessy, M.J.

       Defendant was arrested on a warrant issued pursuant to a petition alleging that

Defendant violated conditions of supervised release. An initial appearance was held on

June 25, 2019, the date of Defendant’s arrest. At the initial appearance, the court

appointed counsel to represent Defendant, and the government moved for detention,

pursuant to the Bail Reform Act. In writing and through a colloquy with the Court,

Defendant waived his right to a preliminary hearing and, through counsel, consented to

the entry of a voluntary order of detention without prejudice.

       Accordingly, it is ORDERED:

       (1)    Defendant be committed to the custody of the Attorney General for

confinement in a corrections facility separate, to the extent practicable, from persons

awaiting or serving sentences or being held in custody pending appeal;

       (2)    Defendant be afforded a reasonable opportunity for private consultation

with counsel; and




                                             1
         Case 4:16-cr-40034-TSH Document 16 Filed 06/25/19 Page 2 of 2



      (3)    On order of a court of the United States or on request by an attorney for

the government, the person in charge of the corrections facility in which Defendant is

detained and confined deliver Defendant to an authorized Deputy United States Marshal

for the purpose of any appearance in connection with a court proceeding.

      This order is without prejudice to Defendant moving for a hearing to consider the

issue of release on conditions prior to the final revocation hearing, regardless whether

there have been changed circumstances.


                                                  / s / David H. Hennessy
                                                David H. Hennessy
                                                United States Magistrate Judge




                                            2
